FILED
                            NOT FOR PUBLICATION                              JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50215

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00973-CJC

 v.
                                                 MEMORANDUM*
HAOREN MA, a.k.a. Horen Ma, a.k.a.
Fanjie Meng,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Haoren Ma appeals from the district court’s judgment and challenges the 54-

month sentence imposed follow his conviction for conspiracy, in violation of 18

U.S.C. § 371; presentation of a false immigration document or application, in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 1546(a); and aggravated identity theft, in violation of 18

U.S.C. § 1028A(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Ma contends that his sentence is substantively unreasonable because his

codefendant received a sentence of 12 months and one day. The district court did

not abuse its discretion in imposing Ma’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The below-Guidelines sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances. See Gall, 552 U.S. at 51; United States v. Bendtzen, 542 F.3d 722,

729 (9th Cir. 2008) (noting that a Guidelines or below-Guidelines sentence will

usually be reasonable). Moreover, the disparity between Ma’s sentence and that of

his codefendant was not unwarranted because they had different criminal histories

and played different roles in the offense. See 18 U.S.C. § 3553(a)(6); United States

v. Carter, 560 F.3d 1107, 1121 (9th Cir. 2009).

      AFFIRMED.




                                        2                                14-50215